Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This Office Action is in response to Applicant’s amendment filed on November 19, 2021
Claims 1 – 7 are pending.
Claims 1 is currently amended.
Claims 1 - 7 are rejected. This rejection is final. 

Response to Amendment  
Applicant's amendments have fixed the deficiencies set forth in the previous Office
Action, hence the respective rejections/objections have been withdrawn, except for the rejections still maintained in this Office Action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.
Response to Arguments

Regarding Applicant's arguments about the rejections for claims 1 – 7  under 35 U.S.C § 103, the arguments have been fully considered but are rendered moot due to new ground(s) of rejection necessitated by Applicant’s amendment. 

Regarding claim 1, Applicant argued in substance that (1) the newly added limitation: 
“the real-time synchronous reproduction of all assembly actions of the physical workshop management unit in the virtual geometric scene is performed, at least partly, according to the data collected by the 

Examiner fully considered this argument but the argument is rendered moot due to new ground(s) of rejection necessitated by Applicant’s amendment. 

As per point (1), as recited below in this Office Action, reference Yerli teaches: in paragraphs [0056] & [0048] the real-time synchronous reproduction of all assembly actions of the physical workshop management unit in the virtual geometric scene is performed, at least partly, according to the data collected by the sensor network in the form of electrical signals that are converted from the physical signals of the objects in the real-world physical workshop by the sensor network. Therefore, Yerli teaches the newly added limitation.

Applicant's arguments for other claims, which depend on the argued patentability of
claim 1, are also respectfully traversed by Examiner based on the reasons recited above.
 
Therefore, the rejections, based on new ground(s) necessitated by Applicant's amendment, are presented. 


NEW REJECTIONS DUE TO AMENDMENT: 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 -7 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US Pub. 2020/0249663), in view of Ericsson (US Pub. 2021/0096704), and in further view of Yerli (US Pub. 2020/0398163).

Regarding claim 1, Liu teaches: 
a management platform for a digital twin workshop for automated assembly of circuit breakers (Abstract), comprising
 a physical workshop management unit, a twin virtual workshop management unit, a twin data center and a service management unit (Figs 2-3; paras [0028] - [0029], [0031], [0039] – [0044]); 
the physical workshop management unit for performing analysis on design requirement information of a real-world physical workshop for automated assembly to form model data required for building the twin virtual workshop management unit (paras [0029] & [0031]; see also [0036]), 
using a sensor network to convert physical signals of the objects in the real-world physical workshop into electrical signals so as to implement data collection and transmission (paras [0021] & [0046]:SCADA system), and 
the twin virtual workshop management unit for performing real-time communication with the physical workshop management unit (paras [0031] & [0046]), 
receiving the model data output by the physical workshop management unit (para [0029]) and 
data collected by the sensor network to build a virtual geometric scene (paras [0029], [0031]; see also paras [0045] & [0050]), 
performing real-time synchronous reproduction of all assembly actions of the physical workshop management unit in the virtual geometric scene (para [0046]), and 
after receiving data from the service management unit, combining the data with the operation response mechanism of the physical workshop management unit so as to build a corresponding data operation response mechanism, thereby implementing movement control on the assembly machinery equipment in the virtual geometric scene (paras [0028] - [0029], [0031], [0039] – [0044]; see also para [0046]); 
the twin data center for storing the data from the physical workshop management unit, 
from the twin virtual workshop management unit and from the service management unit (para [0045]: storage devices & database); and 
the service management unit for performing on-line communication with the physical workshop management unit, the twin virtual workshop management unit and the twin data center, designing data structure, data operation and data constraint of twin data in the twin virtual workshop management unit (paras [0028] - [0029], [0031], [0039] – [0044]), and 
implementing management and monitoring of the physical workshop management unit (para [0041]; see also [0042] – [0044])

Liu teaches specifically (red boxes and underlines are added by Examiner for emphasis):


    PNG
    media_image1.png
    443
    701
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    478
    635
    media_image2.png
    Greyscale



FIGS. 1-5, a method for quick customized-design of an intelligent workshop is provided, which is applied to an intelligent workshop design system. The method for quick customized-design of an intelligent workshop includes the following steps.

[0029] Step A: Design requirement information of a production line is acquired, and modeling is performed in a simulation system according to the design requirement information to establish a workshop digital model and a three-dimensional graphic model of each physical stand-alone device. Specifically, the step A includes the following steps: step A1: during the establishment of the workshop digital model, in accordance with the building structure of the workshop and by comprehensively considering the workshop logistics form, the manufacturing process, the production and organization form, the device geometry and the like, an overall layout of the production line is performed; if the occupied space of the workshop is an elongated region and material inlet and outlet of the workshop are located on different sides of the workshop, the production line of the workshop is designed to be a linear or L-shaped layout; and, if the occupied space of the workshop is a square region, the production line of the workshop is designed to be a U-shaped layout when the material outlet and inletof the workshop are located on a same side of the workshop, and the production line of the workshop is designed to be an S-shaped layout when the material outlet and inlet of the workshop are located on different sides; and, step A2: during the establishment of the workshop digital model, according to the selected model of stand-alone devices and by preliminarily considering the capacity balance of the workshop, three-dimensional graphic modeling of special devices in the stand-alone devices is performed, three-dimensional graphic modeling of intermediate devices (e.g., devices in a transport link and devices in a storage link) in the stand-alone devices is performed, and virtual assembling of the workshop is performed in a three-dimensional virtual design platform according to the layout of the production line. During the three-dimensional graphic modeling of special devices in the stand-alone . The three-dimensional graphic model of stand-alone devices is a three-dimensional CAD model obtained by CAD three-dimensional design software, and moving components of the stand-alone devices in the model can be independently represented and identified.

[0031] Step C: A communication channel among a PLC system of the workshop digital model, a PLC system of a physical workshop device and a host computer is established by the digital twin technology to realize interconnection and intercommunication of data and information, and real-time synchronization of real-time data of the physical device, monitored data of the host computer and three-dimensional virtual simulation data is realized by the binary synchronization technology using downlink instructions and uplink information to obtain a three-dimensional digital twin model of the i ntelligent workshop. Specifically, the step C includes the following steps: a virtual control network is built, a physical simulation platform which is synchronized both virtually and physically is established by the digital twin technology so that the stand-alone device can realize action synchronization with a corresponding stand-alone digital model on a digital workshop; and, an upper-level MES system is integrated with the workshop digital twin model to realize the operation of the whole line under a generated MES instruction, and the execution of the workshop digital twin model is fed back to the MES to realize the online simulation operation. During the integration of the upper-level MES system with the workshop digital twin model, an instruction channel and an information channel are established for data interaction by a control network and configuration software, and connection and data synchronization of the workshop digital twin model with the upper-level MES system and an intelligent management system are realized by a downlink instruction channel and an uplink information channel.


a configuration monitoring system, an ERP system and an MES
management unit. The configuration monitoring system is configured to receive the real-time state data to establish a configuration monitoring graph and monitor the simulated model of the production
line and the physical stand-alone device in real time.

[0040] The MES management unit is configured to transmit a test instruction to the PLC, receive the real-time state data for analysis, generate a test result of the physical stand-alone device, and generate an optimized production line design scheme according to the test result of the physical stand-alone device.

[0041] The configuration software is one of various kinds of host computer software. The configuration software is a subordinate concept of host computer software. The configuration software is also called configuration monitoring system software. The configuration software is in a software platform and development environment in a monitoring level of the automatic control system, and provides, inflexible configurations, users with general-purpose software tools that quickly construct a monitoring function of the industrial automatic control system.

[0042] As a manufacturing execution system for manufacturing enterprises, the MES (Manufacturing Execution System) is a production information management system oriented to the workshop execution layer of the manufacturing enterprises. The MES can provide enterprises with management modules such as manufacturing data management, planning and scheduling management, production scheduling management, inventory management, quality management, human resource management, operating center/device management, tool and fixture management, procurement management, cost management, project dashboard management, production process control, underlying data integration 
[0043] The ERP (the abbreviation of enterprise resource planning) system is a management platform  which, established based on the information technology, integrates the information technology with advanced management ideas and provides decision means for enterprise employees and the decision-making personnel from systematic management ideas.

[0044] Digital twin is a simulation process of integrating multiple disciplines, multiple physical quantities, multiple dimensions and multiple probabilities by fully utilizing physical models, sensor updates, operation histories and other data. Mapping is performed in a virtual space to reflect the full life cycle of a corresponding physical device. It is also called “digital mirroring”, “digital twins” or “digital mapping”.

[0021] By analyzing, by the host computer, real-time data of sensors in the physical stand-alone device and the simulated model of the production line, performing iterative optimization of the design scheme and physical execution, and generating an optimized design scheme for the production line, the rationality of the production line design is effectively improved. By the simulated operation of the production line and the analysis of device activation rate, production balance rate, system robustness and the like during the simulated operation by means of semi-physical simulation, a production line design scheme with the highest device operation efficiency can be obtained without repeated debugging in a huge real production line, and the optimized production line design scheme can be directly applied in a real production system. Accordingly, the production investment is reduced, and the uncertainty from design to production is decreased. Thus, the time from design to production of products is shortened, the reliability and yield of products are improved, the stability of the system is ensured, and the development and production cycle of products is greatly shortened. Moreover, value 

[0046] The system for quick customized-design of an intelligent workshop establishes, by using the PLC as a bridge and by the digital twin technology, a communication channel among the soft PLC of the workshop digital model, the PLC of the physical device in the workshop and the configuration software so as to realize interconnection and intercommunication of data and information. Moreover, by the binary synchronization technology using downlink instructions and uplink information, real-time synchronization of real-time data of devices, configuration monitoring data and three-dimensional virtual simulation data is realized so as to realize the action synchronization between a virtual workshop (digital model) and a real workshop (physical device). Data interaction between the instruction channel and the information channel is established by a control network and an SCADA system, and the connection and data synchronization of the workshop digital twin model, the upper-level MES system and the intelligent management system is realized by the downlink instruction channel and the uplink information channel.

	but, Liu does not explicitly disclose:  
the physical workshop management unit for performing scene analysis on objects in a real-world physical workshop for automated assembly to form model data required for building the twin virtual workshop management unit, and 
building parent-child nesting relationships among assembly machinery equipment in the real-world physical workshop according to assembly relationships among the assembly machinery equipment so as to form an operation response mechanism, wherein 
the real-time synchronous reproduction of all assembly actions of the physical workshop management unit in the virtual geometric scene is performed, at least partly, according to the data collected by the sensor network in the form of electrical signals that are converted from the physical signals of the objects in the real-world physical workshop by the sensor network.


	However, Ericsson teaches: 
the physical workshop management unit for performing scene analysis on objects in a real-world physical workshop for automated assembly to form model data required for building the twin virtual workshop management unit (Ericsson: paras [0109] & [0111]), and 
building parent-child nesting relationships among assembly machinery equipment in the real-world physical workshop according to assembly relationships among the assembly machinery equipment so as to form an operation response mechanism (Ericsson: para [0112]).


Ericsson teaches specifically (red boxes and underlines are added by Examiner for emphasis):

[0109] In some embodiments, IDE system 202 can offer design recommendations based on an understanding of the physical environment within which the automation system being designed will be installed. To this end, information regarding the physical environment can be submitted to the IDE system 202 (as part of design input 512) in the form of 2D or 3D images or video of the plant environment. This environmental information can also be obtained from an existing digital twin of the plant, or by analysis of scanned environmental data obtained by a wearable AR appliance in some embodiments. Project generation component 206 can analyze this image, video, or digital twin data to identify physical elements within the installation area (e.g., walls, girders, safety fences, existing machines and devices, etc.) and physical relationships between these elements. This can include ascertaining distances between machines, lengths of piping runs, locations and distances of wiring harnesses or cable trays, etc. Based on results of this analysis, project generation component 206 can add context to schematics generated as part of system project 302, generate recommendations regarding optimal locations for devices or machines (e.g., recommending a minimum separation between power and data cables), or make other refinements to the system project 302. At least some of this design data can be generated based on physics-based rules 516, which can be referenced by project generation component 206 to determine such physical design specifications as minimum safe distances from hazardous equipment (which may also factor into determining suitable locations for installation of safety devices relative to this equipment, given expected human or vehicle reaction times defined by the physics-based rules 516), material selections capable of withstanding expected loads, piping configurations and tuning for a specified flow control application, wiring gauges suitable for an expected electrical load, minimum distances between signal wiring and electromagnetic field(EMF) sources to ensure negligible electrical interference on data signals, or other such design features that are dependent on physical rules.


[0111] In some embodiments, project generation component 206 can also analyze photographic or video data of an existing machine to determine inline mechanical properties such as gearing or camming and factor this information into one or more guardrail templates 506 or design recommendations.

[0112] As noted above, the system project 302 generated by IDE system 202 for a given automaton system being designed can be built upon an object-based architecture that uses automation objects222 302 that incorporates automation objects 222 into the project model. In this example, various automation objects 222 representing analogous industrial devices, systems, or assets of an automation system (e.g., a process, tanks, valves, pumps, etc.) have been incorporated into system project 302 as elements of a larger project data model 602. The project data model 602 also defines hierarchical relationships between these automation objects 222. According to an example relationship, a process automation object representing a batch process may be defined as a parent object to a number of child objects representing devices and equipment that carry out the process, such as tanks, pumps, and valves. Each automation object 222 has associated therewith object properties or attributes specific to its corresponding industrial asset (e.g., those discussed above in connection with FIG. 4), including executable control programming for controlling the asset (or for coordinating the actions of the asset with other industrial assets) and visualizations that can be used to render relevant information about the asset during runtime.

It would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu and incorporate the teachings of Ericsson for scene analysis on objects in a real-world physical workshop and building parent-child nesting relationships among assembly machinery equipment. The one of ordinary skill in the art would have been motivated to do so to in order to add the capability to analyze the safety the objects of the real-world physical workshop in real-time, thereby preventing injuries to workshop employees (Ericsson: paras [0110] – [0111]). 


but, modified Liu does not explicitly disclose:  
wherein 
the real-time synchronous reproduction of all assembly actions of the physical workshop management unit in the virtual geometric scene is performed, at least partly, according to the data collected by the sensor network in the form of electrical signals that are converted from the physical signals of the objects in the real-world physical workshop by the sensor network.

However, Yerli teaches: 
wherein 
the real-time synchronous reproduction of all assembly actions of the physical workshop management unit in the virtual geometric scene is performed, at least partly, according to the data collected by the sensor network in the form of electrical signals that are converted from the physical signals of the objects in the real-world physical workshop by the sensor network.
 (Yerli: Fig 3, module 312, paras [0056] & [0048]: “mirror the conditions” [interpreted by the Examiner as “all assembly actions”] ; see also Fig 5, para [0062], [0065] –[0067], para [0071], paras [0045] & [0049], para [0005], Abstact).

Yerli specifically teaches (underlines and red boxes are added by the Examiner for emphasis): 	


    PNG
    media_image3.png
    848
    860
    media_image3.png
    Greyscale



[0056] The location and space settings 304 are configured to allow setting up the location and space where virtual replicas are available, the relative three-dimensional position and orientation, and scaling of virtual replicas 110. The physics settings 306 are configured to enable the specification of physical properties of the virtual replicas 110, such as rigid body dynamics, soft body physics, fluid dynamics, and collision detection, amongst others. The operation settings 308 are configured to enable the specification of the expected functioning and impact of the virtual replicas 110, such as the expected behavior of a determined virtual replica 110. For example, the operation settings 308 may configure the operation of a production machine, specifying which movements and actions to take depending on specific conditions. The artificial intelligence module 310 enables performing machine learning and inference for artificial intelligence applications that can be employed as solutions to manage and optimize real-world elements through the processing of their respective virtual replicas 110. The data synchronization module 312 is configured to receive and process multi-source data captured by sensing mechanisms of the devices in order to synchronize the virtual replicas 110 with the corresponding real-world elements.

[0048] The multi-source data 120 serves additionally to synchronize the virtual replicas 110 with the corresponding real-world elements 202. The sensing mechanisms include one or more temperature sensors, proximity sensors, inertial sensors, infrared sensors, pollution sensors (e.g., gas sensors),pressure sensors, light sensors, ultrasonic sensors, smoke sensors, touch sensors, chromatic sensors, humidity sensors, water sensors, electrical sensors, or combinations thereof. By providing a plurality of devices 116 with sensing mechanisms constantly capturing data from the real world, the virtual world stored in the server 102 and each of the virtual replicas 110 are kept updated with real-time, multi-source data 120 that mirror the conditions of the real world.

It would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Liu and incorporate the teachings of Yerli for the real-time synchronous reproduction of all assembly actions of the physical workshop management unit in the virtual geometric scene. The one of ordinary skill in the art would have been motivated to do so to in order to glean all of the data of the real-world assembly actions and context around said data, thereby enabling the ability to employ virtual geometric scenes for significant applications such as management of factories/workshops (Yerli: paras [0004] – [0005]). 


Regarding claim 2, modified Liu teaches all the limitations of claim 1. 
Modified Liu further teaches, and Liu also teaches wherein:
the physical workshop management unit (Liu: paras [0029] & [0031]; see also [0036]) comprises:
 a scene object analysis module, for performing the scene analysis on the objects in the real-world physical workshop to form the model data required for building the twin virtual workshop management unit (Liu: paras [0029] & [0031]; see also [0036]; Ericsson: paras [0109] & [0111]);
 a sensor setting module, for using the sensor network to convert the physical signals of the objects in the real-world physical workshop into the electrical signals to implement the data collection and transmission (Liu: paras [0021] & [0046]:SCADA system; Ericsson: [0075] & [0205]); and 
an operation response mechanism forming module, for building the parent-child nesting relationships among the assembly machinery equipment in the real-world physical workshop according to the assembly relationships among the assembly machinery equipment so as to form the operation response mechanism (Ericsson: para [0112]).
.

Ericsson teaches specifically (red boxes and underlines are added by Examiner for emphasis):

[0075] Industrial devices 120 may include both input devices that provide data relating to the controlled industrial systems to the industrial controllers 118, and output devices that respond to control signals generated by the industrial controllers 118 to control aspects of the industrial systems. Example input devices can include telemetry devices (e.g., temperature sensors, flow meters, level sensors, pressure sensors, etc.), manual operator control devices (e.g., push buttons, selector switches, etc.), safety monitoring devices (e.g., safety mats, safety pull cords, light curtains, etc.), and other such devices .Output devices may include motor drives, pneumatic actuators, signaling devices, robot control inputs, valves, pumps, and the like.

[0205] Similarly, the term PLC or automation controller as used herein can include functionality that can be shared across multiple components, systems, and/or networks. As an example, one or more PLCs or automation controllers can communicate and cooperate with various network devices across the network. This can include substantially any type of control, communications module, computer, Input/Output (I/O) device, sensor, actuator, and human machine interface (HMI) that communicate via the network, which includes control, automation, and/or public networks. The PLC or automation controller can also communicate to and control various other devices such as standard or safety-rated I/O modules including analog, digital, programmed/intelligent I/O modules, other programmable controllers, communications modules, sensors, actuators, output devices, and the like.

Regarding claim 3, modified Liu teaches all the limitations of claim 2. 
Modified Liu further teaches, and Ericsson also teaches wherein:
the objects in the real-world physical workshop include a sensor system for collecting information on production lines, assembly workers, a workshop physical environment, a PLC system, the assembly machinery equipment and a physical workshop facility (Ericsson: paras [0109] & [0111]).


Regarding claim 4, modified Liu teaches all the limitations of claim 1. 
Modified Liu further teaches, and Liu also teaches wherein:
the twin virtual workshop management unit comprises: a virtual geometric scene building module, for communicating with the physical workshop management unit in a real-time manner (Liu: paras [0029], [0031]; see also paras [0045] & [0050]), 
receiving the model data output by the physical workshop management unit and the data collected by the sensor network to build the virtual geometric scene (Liu: para [0029]), and 
performing the real-time synchronous reproduction of all the assembly actions of the physical workshop management unit in the virtual geometric scene (Liu: para [0046]); and 
a data operation response module, for combining the data with the operation response mechanism of the physical workshop management unit after receiving the data from the service management unit so as to build the corresponding data operation response mechanism, thereby implementing the movement control on the assembly machinery equipment in the virtual geometric scene (Liu: paras [0028] - [0029], [0031], [0039] – [0044]; see also para [0046]).

Regarding claim 5, modified Liu teaches all the limitations of claim 1. 
Modified Liu further teaches, and Liu also teaches wherein:
the data coming from the physical workshop management unit, the twin virtual workshop management unit and the service management unit, respectively and stored in the twin data center include state information data of automated component assembly, assembly line sensing data, workshop resource data, command data and operational state data of the assembly machinery equipment (Liu: paras [0028] - [0029], [0031], [0039] – [0044]).

Regarding claim 6, modified Liu teaches all the limitations of claim 1. 
Modified Liu further teaches, and Liu also teaches wherein:
the service management unit comprises (Liu: paras [0028] - [0029], [0031], [0039] – [0044]): 
a communication control module, for performing the on-line communication with the physical workshop management unit, the twin virtual workshop management unit and the twin data center (Liu: paras [0028] - [0029], [0031], [0039] – [0044]); 
 a data building module, for designing the data structure, the data operation and the data constraint of the twin data in the twin virtual workshop management unit (Liu: paras [0028] - [0029], [0031], [0039] – [0044]); and 
a management and control module, for implementing management and monitoring of data generated in the real-world physical workshop and providing relevant decision-making service (Liu: paras [0028] - [0029], [0031], [0039] – [0044]).

Regarding claim 7, modified Liu teaches all the limitations of claim 6. 
Modified Liu further teaches wherein:
the data structure of the twin data in the data building module forms a data structure tree, and defines nodes, branches, and trunks of the data and corresponding relevant parameters (Liu: paras [0029] & [0031]; Ericsson: [0094]); and 
the data operation of the twin data in the data building module includes describing operational types and operational means in the data structure (Liu: paras [0029] & [0031]);
 while the data constraint of the twin data in the data building module includes syntax, correlation, conditioning and dependence of and among the data (Ericsson: paras [0103] & [0226]).

Ericsson teaches specifically (red boxes and underlines are added by Examiner for emphasis):

[0094] To support enhanced development capabilities, some embodiments of IDE system 202 can be built on an object-based data model rather than a tag-based architecture. Automation objects 222serve as the building block for this object-based development architecture. FIG. 4 is a diagram illustrating several example automation object properties that can be leveraged by the IDE system 202in connection with building, deploying, and executing a system project 302. Automation objects 222can be These automation objects 222 provide a common data structure across the IDE system 202 and can be stored in an object library (e.g., part of memory 220) for reuse. The object library can store predefined automation objects 222 representing various classifications of real-world industrial assets 402, including but not limited to pumps, tanks, values, motors, motor drives (e.g., variable frequency drives), industrial robots, actuators (e.g., pneumatic or hydraulic actuators), or other such assets. Automation objects 222 can represent elements at substantially any level of an industrial enterprise, including individual devices, machines made up of many industrial devices and components (some of which may be associated with their own automation objects 222), and entire production lines or process control systems.


Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s
disclosure. 
Hagen (US Pub. 2018/0203949):  teaches monitoring a physical asset in real-time and simulated data in virtual asset. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office
action. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE, can be reached on (571) 272‐3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMEIR MYERS/Examiner, Art Unit 2115                                                                                                                                                                                                        02/22/2022

/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115